Citation Nr: 9915149	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel

INTRODUCTION

The veteran had a period of service with the Army National 
Guard from November 1974 to March 1975 and served on active 
duty from January 1976 to June 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of June 1995 from the Boston, Massachusetts, 
Regional Office (RO).  The sole issue on appeal concerns 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

The issue developed for appellate consideration is 
entitlement to service connection for PTSD.  After a review 
the record, the Board finds that the issue is more 
appropriately characterized as service connection for a 
psychiatric disorder, to include PTSD. 


REMAND

The veteran contends, in essence, that he incurred PTSD as a 
result of his active duty service and that he is therefore 
entitled to service connection for this disorder.

Eligibility for a PTSD service connection award requires the 
presence of the following three elements: (1) Current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
inservice stressor); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) 
medical evidence of a causal nexus between the current 
symptomatology and the specified claimed inservice stressor. 
38 C.F.R. § 3.304(f) (1998).

The United States Court of Appeals for Veterans Claims 
(Court) in Zarycki v. Brown, 6 Vet.App. 91 (1993) set forth 
the framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304.  

The veteran is not alleging that he has PTSD as a result of 
combat, but rather due to physical abuse which was inflicted 
upon him during boot camp.  Regarding noncombat stressors, 
the Court held that "credible supporting evidence" means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a noncombat stressor; nor 
can credible supporting evidence of the actual occurrence of 
an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  

In West v. Brown, 7 Vet.App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD is due to service would be pointless.  Likewise, if the 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors in service, whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

Hearings were conducted at the RO, and before a member of the 
Board sitting at Boston, Massachusetts in March 1999.  The 
veteran testified that while he was in boot camp at Marine 
Corps Recruit Depot, Parris Island, South Carolina, in 1976, 
he was beaten by his drill instructor with a rifle. He also 
testified that he had been assaulted in his sleep by the 
drill instructors.  He stated that two drill sergeants were 
court martialed for brutality to other members of his 
training company and that he testified at the court martial. 

In conjunction with the Board hearing, the veteran submitted 
a statement from a fellow serviceman who was a member of his 
unit during boot camp.  This individual reported that he 
witnessed assaults on members of his platoon by drill 
instructors who were subsequently court martialed.  He stated 
that he saw the veteran beaten about his head with a rifle by 
a drill instructor. 

Also received at the hearing were private psychiatric and 
medical reports, dated in November 1976.  These examinations 
were conducted in conjunction with the veteran's trial for 
assault and battery.  The psychiatric report indicates that 
the veteran was having difficulty adjusting to civilian life.  
The veteran was withdrawn tense and depressed.  

The second report indicates also indicates that the veteran 
was having difficulty adjusting to civilian life after a 
rather traumatic period of service in the Armed Forces.  In 
view of the veteran's testimony, the statement from the 
fellow serviceman, and the physician' description of the 
veteran's military service as traumatic, the Board finds the 
two attacks reported by the veteran occurred.

As the Board finds that additional development is required, 
this case is accordingly REMANDED for the following actions: 

1.  The RO should furnish veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his psychiatric illness 
since his release from active duty, which 
are not on file.  These records are to 
include copies of the examination reports 
from D. Allen, M. D, who examined the 
veteran in November 1976.  The RO should 
also notify the veteran that he may 
submit additional evidence, to include 
medical evidence and argument in support 
of his claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

2.  The RO should take the appropriate 
action in order to obtain copies of the 
records from the Probation Service 
regarding the recommendation to the trial 
judge . 

3.  The RO should obtain all treatment 
records from the VA facility on Causeway 
St., and the VA Medical Center in Boston 
covering the period from June 1997 to the 
present.

4.  VA examinations should be conducted 
by a psychiatrist and a psychologist in 
order to determine the nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder and a 
copy of this Remand must to be made 
available to the examiners in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiners that the two 
assaults reported by the veteran have 
been verified and only these stressors 
may be used as a basis for a diagnosis of 
PTSD.

If the diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether the stressors found to be 
established by the record are sufficient 
to produce PTSD and whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors.  

If psychiatric disorders other than PTSD 
are diagnosed, it is requested that the 
psychiatrist render an opinion as whether 
it is as likely as not that these 
disorders are related to service?  If no, 
whether any symptoms and findings 
recorded between June 1976 and June 1977 
are manifestations of any subsequently 
diagnosed psychosis?  A complete rational 
of any opinion expressed should be 
included in the examination report.

5.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a psychiatric disorder, to 
include post-traumatic stress disorder.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









